ARMED SERVICES BOARD OF CONTRACT APPEALS

AppeaJ of --                                  )

Fr. Kieran Mandato
                                              )
                                              )
                                              )
                                                     ASBCA No. 61516                         I
Under Contract No. M00264-15-P-0319           )

APPEARANCE FOR THE APPELLANT:                        Maj Gen Steven J. Lepper, USAF (Ret.)
                                                      Merritt Island, FL

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     John M. Sabatino, Esq.
                                                      Trial Attorney
                                                      Quantico Area Counsel Office
                                                      Quantico, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 15, 2018




                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61516, Appeal of Fr. Kieran
Mandato, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals